Citation Nr: 1719859	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  17-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has no service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC on the basis of the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the Veteran's claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Special monthly compensation is payable under 38 U.S.C.A. § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350 (b) (2016).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352 (a) (2016).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a) (2016); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

By way of background, the Veteran asserted a claim for "aid and attendance" in January 2016, and stated he was a resident at an assisted-living facility.  The Veteran is more than 90 years old, and served honorably in World War II.

Notwithstanding the fact that he has never claimed entitlement to service connection for any disability, the RO interpreted the Veteran's claim as seeking special monthly compensation based upon the need for aid and attendance due to service-connected disability pursuant to 38 C.F.R. § 3.350(b).  Thus, in the December 2016 rating decision on appeal, the RO denied the Veteran's claim on the basis that he was not service connected for any disability.

In a January 2017 deferred rating, the RO recognized the Veteran's claim should have been interpreted as seeking a non-service-connected pension with special monthly pension based on the need for regular aid and attendance pursuant to 38 C.F.R. § 3.23(a)(2).  The Veteran was informed of his potential entitlement to such benefits, and a claim was then submitted on his behalf by his physician.  The physician also submitted a supporting letter describing the Veteran's level of impairment due to Alzheimer's dementia, polyosteoarthritis, hypothyroidism, obstructive uropathy with chronic prostatitis, gastroesophageal reflux disease, hypertension, and orthostatic hypotension.  In a February 2017 rating decision, the Pension Management Center granted entitlement to special monthly pension based on need for aid and attendance pursuant to 38 C.F.R. § 3.23(a)(2).

The Board notes that entitlement to special monthly pension under 38 C.F.R. § 3.23(a)(2), which has been granted, does not require that need for regular aid and attendance be necessitated by service-connected disabilities.  Instead, entitlement requires only a need for regular aid and attendance in addition to wartime service and unemployability due either to non-service-connected disability or age.  See 38 C.F.R. § 3.3(a)(2) (2016).  The Board concurs with the RO that because the Veteran never asserted entitlement to service connection for any disability, his claim should have been assessed under 38 C.F.R. §§ 3.3(a)(2) and 3.23(a)(2).  The Board also agrees with the RO that the Veteran meets the criteria for entitlement to a special monthly pension under those provisions, as reflected in the February 2017 rating decision. 

However, the Veteran's claim of entitlement to SMC under 38 C.F.R. § 3.350(b) remains before the Board.  The Board notes that entitlement to benefits under § 3.350(b), as discussed above, does require that a need for regular aid and attendance be necessitated by service-connected disabilities.  In this regard, upon a thorough review of the record, again, the Veteran is not service-connected for any disability, and he has never asserted any of his disabilities are related to service.  

As such, there is no legal authority to find the Veteran is entitled to SMC under 38 C.F.R. § 3.350(b).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes the Veteran is free to claim entitlement to service connection for any of his disabilities in the future, and any grant of service connection may help form the basis of entitlement to SMC under 38 C.F.R. § 3.350(b).

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.


ORDER

Entitlement to SMC based upon the need for regular aid and attendance due to service-connected disabilities is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


